Case: 22-133    Document: 12     Page: 1    Filed: 05/11/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

               In re: TREND MICRO INC.,
                          Petitioner
                   ______________________

                         2022-133
                  ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Western District of Texas in No. 6:21-
cv-00389-ADA, Judge Alan D. Albright.
                  ______________________

                      ON PETITION
                  ______________________

      Before DYK, REYNA, and CHEN, Circuit Judges.
DYK, Circuit Judge.
                        ORDER
    Trend Micro Inc. petitions for a writ of mandamus di-
recting the United States District Court for the Western
District of Texas to vacate its January 12, 2022 order deny-
ing transfer and to transfer the case to the United States
District Court for the Northern District of California.
Kajeet, Inc. opposes the petition. We deny the petition.
    Kajeet brought this action in the Western District of
Texas, Waco Division, alleging that certain of Trend Mi-
cro’s hardware and software products that include parental
control features infringe U.S. Patent No. 8,667,559 (“the
Case: 22-133    Document: 12      Page: 2    Filed: 05/11/2022




2                                     IN RE: TREND MICRO INC.




’559 patent”). Kajeet also filed complaints in the Waco Di-
vision of the Western District alleging that two other de-
fendants infringed the ’559 patent.
     Trend Micro moved to transfer to the Northern District
of California under 28 U.S.C. § 1404(a), or alternatively, to
transfer the action to the Austin Division of the Western
District of Texas. While the accused products were de-
signed and developed in Taipei, Taiwan, Trend Micro noted
that employees knowledgeable about the sale of the ac-
cused products work from its principal place of business in
Irving, Texas, and employees knowledgeable about the ad-
vertising and marketing of the accused products work from
its offices located in San Jose, California.
    On January 12, 2022, the district court denied the mo-
tion to transfer to the Northern District of California, con-
cluding that Trend Micro failed to show that venue was
clearly more convenient. In particular, the court found
that the practical problems and court congestion factors
both weighed against transfer, that the relative ease of ac-
cess to sources of proof weighed in favor of transfer, and
that the remaining factors were neutral. The court re-
served its decision as to transfer to the Austin Division “for
a later time,” Appx0017.
    The legal standard for mandamus relief is demanding.
We ask only whether the district court’s transfer ruling
was such a “‘clear’ abuse of discretion” that refusing trans-
fer produced a “‘patently erroneous result.’” In re TS Tech
USA Corp., 551 F.3d 1315, 1319 (Fed. Cir. 2008) (quoting
In re Volkswagen of Am., Inc., 545 F.3d 304, 310 (5th Cir.
2008) (en banc)). Under Fifth Circuit law, which we apply
here, we must deny mandamus unless it is clear “that the
facts and circumstances are without any basis for a judg-
ment of discretion.” Volkswagen, 545 F.3d at 312 n.7 (inter-
nal quotation marks and citation omitted). Trend Micro
has not met that standard.
Case: 22-133    Document: 12     Page: 3    Filed: 05/11/2022




IN RE: TREND MICRO INC.                                    3



    The district court found that: judicial economy consid-
erations weighed against transfer because of the co-pend-
ing suits concerning the same patent; potential witnesses
and evidence are within 90 miles of the Waco courthouse;
Trend Micro failed to sufficiently identify employee wit-
nesses in Northern California, making it difficult to discern
whether the willing witness factor favored transfer; and
the locus of events giving rise to this dispute largely oc-
curred in Taiwan where the accused products were de-
signed and developed, suggesting most witnesses and
evidence are far outside the Northern District of California.
Trend Micro has not shown a clear right to disturb these
findings, which taken together, plausibly support the deci-
sion to deny transfer to Northern California in this case.
    Accordingly,
    IT IS ORDERED THAT:
    The petition is denied.
                                     FOR THE COURT

 May 11, 2022                       /s/ Peter R. Marksteiner
    Date                            Peter R. Marksteiner
                                    Clerk of Court